 

Case 1:21-cv-04824-JGK Document9 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICARDO VELASQUEZ,

Plaintiff,
21-cv-4824 (JGK)
- against -
ORDER

 

TULCINGO TRAVEL, CORP and NJB LEX
LLC,

Defendants.

 

JOHN G. KOELTL, District Judge:

The docket reflects that the summons and complaint were
served on June 14, 2021 but no responsive pleading has been
filed. The plaintiff should submit an Order to Show Cause for a
Default Judgment supported by a properly executed Certificate of
Default by July 30, 2021 or the case may be dismissed for

failure to prosecute.

 

 

 

SO ORDERED.
Dated: New York, New York
July 23, 2021 _
ao Cll to
Td 7 John G. Koeltl
united States District Judge

USDS SDNY

DOCUMENT

ELECTRONICALLY FILED

DOC #:

DATE FILED: 7/23 /2}

 

 

 

 

 

 

 

 
